NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JAN 24 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

STEVEN M. CRUM,                                   No.    17-35449

                 Plaintiff-Appellant,             D.C. No. 6:16-cv-00600-HZ

 v.
                                                  MEMORANDUM*
TANYIA BEAL, Counselor, Oregon State
Correctional Institution (OSCI); et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                            Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Oregon state prisoner Steven M. Crum appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison mail

restrictions violated his constitutional rights to familial association, due process,

and equal protection. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a district court’s summary judgment for failure to exhaust administrative

remedies. Jackson v. Fong, 870 F.3d 928, 932 (9th Cir. 2017). We affirm.

      The district court properly granted summary judgment because Crum did not

exhaust administrative remedies before filing his action. See Ross v. Blake, 136 S.

Ct. 1850, 1858-60 (2016) (explaining that an inmate must exhaust “such

administrative remedies as are available” before bringing suit, and describing

limited circumstances under which administrative remedies are effectively

unavailable).

      AFFIRMED.




                                         2                                   17-35449